An automobile was stolen from in front of the hotel in Center, Ala. In connecting the defendant with the taking, it was relevant to prove that defendant was seen in the town of Center on the day of the night the car was stolen, and, while the time was somewhat remote from the taking, the defendant's presence was a circumstance, though slight, to show opportunity.
Refused charge 1 is couched in language unusual in stating the doctrine of reasonable doubt. We think the charge tends to confuse, and therefore was properly refused. But, whether this is so or not, defendant had the benefit of the correct rule, clearly stated in the court's oral charge, and in given written charge 5.
Refused charge 2 was misleading in this particular case. Here the car may have been actually taken by another, and still the defendant be guilty as a confederate.
We find no error in the record, and the judgment is affirmed.
Affirmed.